MILLS, Judge.
Bevel appeals from the summary denial of his motion pursuant to Rule 3.850, Florida Rules of Criminal Procedure. In that motion, he argued that: 1) he had been denied due process in that he was not taken before a magistrate within 24 hours of his arrest; 2) his constitutional rights were violated by the State’s comment on his refusal to testify before the grand jury; 3) the State failed to give him proper Miranda warnings; and 4) evidence against him was obtained by an illegal search and seizure. We affirm.
When all the grounds for postcon-viction relief either were or could have been raised on direct appeal, summary denial of the motion will be upheld. Alday v. State, 431 So.2d 714 (Fla. 1st DCA 1983). Bevel’s conviction was affirmed by this Court, without opinion, in Bevel v. State, 450 So.2d 490 (Fla. 1st DCA 1984). The issue on appeal was whether “the state’s seizure of physical evidence, the obtaining of appellant’s statements, its refusal to take him promptly before a magistrate, and its comment on appellant’s refusal to testify at the grand jury proceedings” violated his constitutional rights so as to warrant a new trial. Therefore, Bevel has already raised on direct appeal the grounds for postconviction relief stated herein and summary denial of his motion was proper.
We affirm.
SHIVERS and WENTWORTH, JJ., concur.